DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 11-14 are supported by the specification. The new claims 21-22 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/26/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
Claims 1-3, 6-14, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites 
    PNG
    media_image1.png
    17
    44
    media_image1.png
    Greyscale
represents an optional double bond, the structure is wrong if there are two or three double bonds present in  
    PNG
    media_image2.png
    102
    122
    media_image2.png
    Greyscale
 . Clarification is required. 
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6-14, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al (US 2017/0283553).
Foley discloses a mixture of compounds of 
    PNG
    media_image3.png
    100
    390
    media_image3.png
    Greyscale
(example 1, claims), wherein the compounds vary in the value of the integer n. The mixture is formed by a polymerization similar to the one disclosed by instant application. Additionally, the original specification discloses the ethers of US 2017/0283553 is similar to the one claimed. Therefore, the claimed effects and physical properties would implicitly/inherently be achieved by a mixture formed by a substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding polydispersity value, it is noted that polydispersity value is heavily dependent on the catalyst used. Both Foley and instant application use sulfonic acid compound as catalyst, the cellular resin of Amberlyst type resin is merely a carrier for the sulfonic acid groups. 
In response to applicant's argument that Foley’s example 1 using a batch reactor at room temperature for 4 days, it is noted that instant application PGPub paragraph 0250 discloses the claimed invention can be formed by a process carried out in a batch reactor, at or below room temperature. Although the polymerization process of Foley’s example 1 is not identical to the Applicant’s example 1, it meets the reaction conditions as generally disclosed in instant specification. Therefore, the claimed effects and physical properties would implicitly/inherently be achieved. Regarding the different distillation conditions, it is noted that neither the claim nor the specification discloses how the distillation relates to or affect the instant invention. In other words, it is unclear if the difference in distillation conditions would result in a difference in the mixtures. Applicant should provide evidence to demonstrate the mixture of Foley is different from the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763